Opinion issued August 16, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00744-CV
____________

IN RE GERALD BURKS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Gerald Burks, filed a petition for writ of mandamus and stay on July
16, 2002, requesting this Court to order respondent, the Honorable D. Camille Dunn,
assigned judge of the 122nd District Court of Galveston County, to disqualify herself
from presiding over cause number 02CV0659 pursuant to relator's objection under
section 74.053(b) of the Texas Government Code.  
	The petition for writ of mandamus is DENIED.  All pending motions are
overruled.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Radack.
Do not publish.  Tex. R. App. P. 47.